OPINION ON REMAND
PER CURIAM.
This court’s original decision in this case affirmed appellant’s conviction but reversed his sentence as a habitual felony offender for failure to make sufficient findings pursuant to section 775.084(l)(a), Florida Statutes (1989). Washington v. State, 610 So.2d 517 (Fla. 1st DCA 1992). On review of a certified question concerning the findings required in sentencing one as a habitual offender, the supreme court quashed our decision on this issue and remanded the case for further proceedings in accordance with State v. Rucker, 613 So.2d 460 (Fla.1993). Consistent with that decision, appellant’s sentence as a habitual offender, as well as his conviction, is hereby AFFIRMED.
No motion for rehearing will be entertained. The Clerk will issue mandate forthwith.
ZEHMER, C.J., and ERVIN and ALLEN, JJ., concur.